Title: From John Adams to C. W. F. Dumas, 14 March 1782
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam March 14. 1782
Sir

I rejoice with you, in the Testimony of approbation given to a very meritorious Character. If they burn in one City to acknowledge American Independence, it is to be hoped, that the virtuous flame will Soon extend itself to all others.
I am vastly obliged to the Duke de la Vauguion for the Service he did our Cause and for the many noble Compliments which, I learn from Sure Sources, he was pleased to make to my personal Character, when last in this City.
But am mortified to find that he has not So great a dread upon his Mind, of the Conciliatoire, as I have. This trimming System is So much in the Character of a certain Personage who has lately been, Sometimes Sick and Sometimes better that the Duke, and our other Friends have reason to expect, that Something like it will be proposed: but after the maturest Reflection, I cannot reconcile myself to it. The aversion of the other Powers of Europe, to acknowledge our Independence, is not only Supposed without Proof, but against Evidence.
It is easy to prove that the Powers of Europe in general, are disposed to favour American Independence. There is full Proof of this, from the Emperor of Germany, the Empress of Russia, and the King of Spain.
The King of Spain has acknowledged the Independence of America. You know that America is bound to Spain by a Treaty, which She has a right to acceed to when she will. She has not yet acceeded, that We know of. Yet I can assure you, that Senior del Campo is appointed to treat with Mr Jay, and a Treaty may before now have been executed. But whether it has or not, I assure you, as a fact that Spain contributes and has contributed annually, her Quota of the Cash and Aids that are sent from France to America. You may also depend upon it as a Fact that the King of Spain, whose orders to his Vice Roys are a Law to his Dominions, acknowledged American Independence, immediately after his Declaration of War, by sending written orders to all his Vice Roys to treat all the Inhabitants of the United States, as the best Friends of Spain. Without this We should have been Ennemies of Spain as subjects of the King of Great Britain. I look upon Spain as really our Ally, as France. She is bound in honnour and I have not a doubt but she considers herself so bound, as much as France, although for Reasons easy to conjecture, she has not yet made the Formalities of a Treaty.
I have in my Possession, certain Propositions made by the Courts of Vienna and Petersbourg, to the belligerent Powers to serve as a Basis for a general Pacification in which the two Imperial Courts propose a Congress at Vienna, and that at that Congress there should be a Treaty of Peace between Great Britain and the “American Colonies.” Now, I Say, that this Proposition is, a virtual Acknowledgment of American Independence. It is an Implication that the American Colonies are a Power, a belligerent Power, sufficiently independent to be a free Agent, sufficiently respectable to be invited to such an August Congress of all the Powers of Europe.
England has repeatedly declared that she considers a Treaty with America as an Hostility against her and has not Scrupled to declare War against France and Holland upon this professed Principle. It is not to be wondered at therefore that those Powers which have entered into solemn stipulations to be neutral, have not treated with America. However, they have never had the offer. Notwithstanding all the Talk about Congress offering Treaties of Amity and Commerce to all the powers of Europe, there is no truth in it. There is no Minister in Europe, empowerd to treat with any Power but Spain and Holland. Mr Dana, has only Power to acceed to the Principles of the armed Neutrality, and he has never communicated, even that Power, to any Neutral Court, not even to Russia. I rely upon it therefore that every Court in Europe is well disposed towards American Independence, unless We except Portugal and Denmark, and I am far from being clear that either of these ought to be excepted.
Holland is at War, with England, and therefore has no Motive to restrain her, and she will be laughed at by every Court in Europe, if she hesitates any longer.
To declare, that she is well disposed and yet not give me an Audience is a Contradiction. It is however an Answer in the Negative, and I must take it as such and depart in Consequence. However, Friesland will never agree to such an answer. She will protest, and thus, I shall remain, like Ariel “wedged by the Middle in a rifted oak.”
Nothing that this Republick can do, will have Such Influence towards accellerating a general Peace, as a frank Acknowledgment of our Independence and an Audience to your servant.
This would contribute to dispose the two Imperial Courts, and the Court of Spain and even that of London, to put a stop to this horrid Wrangle among Mankind.

Adieu
J.A.

